Third District Court of Appeal
                              State of Florida

                        Opinion filed October 18, 2017.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                              No. 3D17-1334
                         Lower Tribunal No. 17-2416
                            ________________


                          Kenneth Wayne Kolb,
                                   Petitioner,

                                       vs.

                           The State of Florida,
                                  Respondent.



     A Case of Original Jurisdiction — Petition for Belated Appeal.

     Kenneth Wayne Kolb, in proper person.

     Pamela Jo Bondi, Attorney General, and Carrol Y. Cherry Eaton (Fort
Lauderdale), Senior Assistant Attorney General, for respondent.


Before ROTHENBERG, C.J., and SCALES and LUCK, JJ.

     SCALES, J.
      Petitioner Kenneth Wayne Kolb filed two petitions in the trial court. His first

petition was for a writ of prohibition, which sought to prohibit prison officials from

allegedly retaliating against him for filing grievances at the Dade Correctional

Institution. Kolb had recently been transferred to this Miami-Dade correctional

facility to be closer to his family in advance of his scheduled release from prison,

and Kolb alleged that prison officials intended to transfer him back to a prison

upstate in violation of his constitutional rights.

      Kolb’s second petition was for a writ of mandamus, which sought to compel

the Miami-Dade County Clerk to process Kolb’s application for a name change,

notwithstanding a Florida statute that conditions such an application on the

restoration of the applicant’s civil rights. § 68.07(3)(l), Fla. Stat. (2016).

      The trial court denied both petitions without hearing, rendering its orders on

March 31, 2017. Kolb’s notice of appeal, which appears to relate only to the order

denying his petition for writ of prohibition, was received by prison officials on

May 19, 2017, and forwarded to this Court on May 24, 2017. Kolb concedes that

he filed his appeal after the thirty-day appeal period of Florida Rule of Appellate

Procedure 9.110(b), and petitions this Court to accept a belated appeal pursuant to

Florida Rule of Appellate Procedure 9.141(c).

      Both of Kolb’s petitions below were civil in nature. Rule 9.141(c)’s belated

appeal procedures relate to criminal proceedings. We lack jurisdiction to grant a



                                            2
belated appeal in a civil proceeding and, consequently, we dismiss Kolb’s petition.

Hollingsworth v. Szczecina, 731 So. 2d 790, 791 (Fla. 1st DCA 1999).

      Petition dismissed.




                                        3